Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first office action on the merits and is responsive to the papers filed 08/04/2022. Claims 1-20 are currently pending and examined below.
Information Disclosure Statement
The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 8, 9, 10, 11, 16, 17 (Instant, Application No. 17/881431) rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-5, 6, 8, 10-13, 15, 17-20 of U.S. Patent No. 11409000.
Take claims 10 and 11 as an example to show claims 10 and 11 are anticipated by claims 15, 20 of U.S. Patent No. 11409000.

Instant, Application No. 17/881431
U.S. Patent No. 11409000
Independent Claim 10
A method for light detection and ranging (LIDAR), comprising: 
transmitting a light signal; 
modulating, with a passive modulator, the light signal with a low-power mode at a section of a sweep signal to generate a pulsed light signal transmitted towards a target; 
receiving a return beam from the target based on the pulsed light signal, the return beam including an amplitude modulated (AM) signal portion and a frequency modulated (FM) signal portion; and 
determining a target range value for the target based on the AM signal portion; and determining a target velocity value for the target based on the FM signal portion.

Claim 11
The method of claim 10, wherein the FM signal portion comprises a first FM signal portion, and further comprising: 
modulating a portion of the light signal to produce a second FM signal portion transmitted towards a local oscillator; and 
combining the second FM signal portion with the first FM signal portion to determine the target velocity value.


Independent Claim 15
A method for light detection and ranging (LIDAR), comprising: generating a first portion of a light signal to transmit toward a target; modulating, using selective low-power mode of a passive modulator, a first portion of the light signal at a section of a sweep signal to generate a pulsed light transmitted toward the target, wherein the pulsed light comprises a first frequency modulated (FM) signal portion provided by the optical source combined with a first amplitude modulated (AM) signal portion generated at the passive modulator; receiving a return beam from the target based on the pulsed light signal, wherein the return beam comprises: (1) a second AM/ signal portion comprising a first range value corresponding to a signal propagation delay between the LIDAR system and the target and (2) a second FM signal portion comprising a second range value, adjusted by a Doppler shift caused by a relative velocity of the target, to produce a Doppler-adjusted range value; determining a target range value for the target based on the first range value; and determining a target velocity value for the target based on a difference between the Doppler-adjusted range value and the first range value..
Claim 20
 The method of claim 15, further comprising: transmitting a second portion of the light signal to produce a second FM signal portion transmitted toward a local oscillator (LO); and combining the second FM signal with the first FM portion to produce the Doppler- adjusted range value.




Applicant merely broadening the scope of the instant independent claims by deleting the following limitations in the claims “wherein the pulsed light comprises a first frequency modulated (FM) signal portion provided by the optical source combined with a first amplitude modulated (AM) signal portion generated at the passive modulator” and “wherein the return beam comprises: (1) a second AM/ signal portion comprising a first range value corresponding to a signal propagation delay between the LIDAR system and the target and (2) a second FM signal portion comprising a second range value, adjusted by a Doppler shift caused by a relative velocity of the target, to produce a Doppler-adjusted range value”.
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In rekalson, 136 USPQ 184 (CCPA). Also, note EX Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and  distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the    
subject matter which the applicant regards as his invention.

Claims 5, 14, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 14, 19 recite the limitation “wherein the section is after a transition between upsweep and downsweep has settled”.
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-20   are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 11029395 B1) in view of Hao et al. (US 20220011417 A1).
Regarding claim 1, Barber teaches a frequency modulated continuous wave (FMCW) light detection and ranging (LIDAR) system (Para [51]), comprising:
 an optical source to transmit a light signal (Fig. 5, laser 502. See also, Fig. 7); 
a passive modulator to modulate the light signal with a low-power mode at a section of a sweep signal to generate a pulsed light signal transmitted towards a target (Fig. 5, modulator 505, col 19: lines 11-28, lines 46-62. See also, fig. 7); 
a photodetector to receive a return beam from the target based on the pulsed light signal (Fig. 5, detector 312, col 14: lines 44-55), and 
a processor (Fig. 5, control system 120, col 18: lines 55-59 and col 17: line 63 to col 18: line 3. See also, col 6: lines 19-26) coupled to the photodetector.
Barber fails to explicitly teach the return beam including an amplitude modulated (AM) signal portion and a frequency modulated (FM) signal portion. However, Hao shows a receiver (Fig. 4, receiver 404, para [60]-[62]. See also, para [43]-[45]) that receives a composite signal which including an amplitude modulated (AM) signal portion and a frequency modulated (FM) signal portion
Barber also fails to explicitly teach but Hao teaches a processor (Fig. 4, processor 214) configured to:
determine a target range value for the target based on the AM signal portion (Para [43]-[45]. See also, para [70]); and 
determine a target velocity value for the target based on the FM signal portion (para [62]-[63]. See also, para [50]).
It would have been obvious to combine Barber’s Lidar system with Hao in order to more accurately determine the relative position between the vehicle and the object.
Regarding claim 2, Barber, as modified in view of Hao, teaches the FMCW LIDAR system of claim 1, wherein the FM signal portion comprises a first FM signal portion (Barber, Fig. 5, col 19: lines 11-23), and further comprising: 
the passive modulator to modulate a portion of the light signal to produce a second FM signal portion transmitted towards a local oscillator (Barber, Col 19: lines 23-25); and
 the photodetector to combine the second FM signal portion with the first FM signal portion to determine the target velocity value (Hao, Fig. 4, para [62] The receiver 404 mixes the composite return signal 418 with the FM laser signal 422 to downconvert and demodulate the frequency of the composite return signal 418. The receiver 404 generates a beat signal 424, which is a time-domain digital signal.).
It would have been obvious to combine Barber’s Lidar system with Hao in order to more accurately determine the relative position between the vehicle and the object and also improve the signal to noise ratio (SNR).
Regarding claim 3, Barber, as modified in view of Hao, teaches the FMCW LIDAR system of claim 1, wherein the passive modulator is further to: 
modulate, for a period of time, the light signal at the section of the sweep signal (Barber, col 19: lines 46-62), 
wherein the section is after a transition from an upsweep signal to a downsweep signal (Hao, Para [41] and [64]).
It would have been obvious to combine Barber’s Lidar system with Hao in order to use less components that will allow the system to save power/energy.
 Regarding claim 4, Barber, as modified in view of Hao, teaches the FMCW LIDAR system of claim 1, wherein the passive modulator is further to:
 modulate, for a period of time, the light signal at the section of the sweep signal (Barber, col 19: lines 46-62),
wherein the section is after a transition from a downsweep signal to an upsweep signal (Hao, Para [41] and [64]).
It would have been obvious to combine Barber’s Lidar system with Hao in order to use less components that will allow the system to save power/energy.
Regarding claim 5, Barber, as modified in view of Hao, teaches the FMCW LIDAR system of claim 1, wherein the passive modulator is further to: modulate, for a period of time, the light signal at the section of the sweep signal (Barber, col 19: lines 46-62), 
wherein the section is after a transition between upsweep and downsweep has settled (Hao, Para [41] and [64]).
It would have been obvious to combine Barber’s Lidar system with Hao in order to use less components that will allow the system to save power/energy.
Regarding claim 6, Barber, as modified in view of Hao, teaches the FMCW LIDAR system of claim 1, wherein the low-power mode comprises the passive modulator to turn off FM modulation of the light signal for a period of time (Barber, col 19: lines 46-62).
Regarding claim 7, Barber, as modified in view of Hao, teaches the FMCW LIDAR system of claim 1, wherein the passive modulator comprises a Mach-Zehnder interferometer (MZI) (Barber, Fig. 5, Modulator 505. See also, fig. 7, modulator 705).
Regarding claim 8, Barber, as modified in view of Hao, teaches the FMCW LIDAR system of claim 1, wherein the passive modulator comprises a saturable absorber (Barber, Fig. 7, Modulator 705, col 21: lines 46-56. See also, Fig .6, EAM 605).
Regarding claim 10, Barber teaches a method for light detection and ranging (LIDAR), comprising: 
transmitting a light signal (Fig. 5, laser 502. See also, Fig. 7); 
modulating, with a passive modulator, the light signal with a low-power mode at a section of a sweep signal to generate a pulsed light signal transmitted towards a target (Fig. 5, modulator 505, col 19: lines 11-28, lines 46-62. See also, fig. 7); 
receiving a return beam from the target based on the pulsed light signal (Fig. 5, detector 312, col 14: lines 44-55).
Barber fails to explicitly teach the return beam including an amplitude modulated (AM) signal portion and a frequency modulated (FM) signal portion. However, Hao shows a receiver (Fig. 4, receiver 404, para [60]-[62]. See also, para [43]-[45]) that receives a composite signal which including an amplitude modulated (AM) signal portion and a frequency modulated (FM) signal portion. 
Barber also fails to explicitly teach but Hao teaches determining a target range value for the target based on the AM signal portion (Para [43]-[45]. See also, para [70]); and 
determining a target velocity value for the target based on the FM signal portion (para [62]-[63]. See also, para [50]).
It would have been obvious to combine Barber’s Lidar system with Hao in order to more accurately determine the relative position between the vehicle and the object. 
Regarding claim 11, Barber, as modified in view of Hao, teaches the method of claim 10, wherein the FM signal portion comprises a first FM signal portion (Barber, Fig. 5, col 19: lines 11-23), and further comprising: 
modulating a portion of the light signal to produce a second FM signal portion transmitted towards a local oscillator (Barber, Col 19: lines 23-25); and 
combining the second FM signal portion with the first FM signal portion to determine the target velocity value (Hao, Fig. 4, para [62] The receiver 404 mixes the composite return signal 418 with the FM laser signal 422 to downconvert and demodulate the frequency of the composite return signal 418. The receiver 404 generates a beat signal 424, which is a time-domain digital signal.).
It would have been obvious to combine Barber’s Lidar system with Hao in order to more accurately determine the relative position between the vehicle and the object and also improve the signal to noise ratio (SNR).
Regarding claim 12, Barber, as modified in view of Hao, teaches the method of claim 10, wherein modulating the light signal at the section of the sweep signal comprises: modulating, for a period of time, the light signal at the section of the sweep signal (Barber, col 19: lines 46-62),
 wherein the section is after a transition from an upsweep signal to a downsweep signal (Hao, Para [41] and [64]).
It would have been obvious to combine Barber’s Lidar system with Hao in order to use less components that will allow the system to save power/energy
Regarding claim 13, Barber, as modified in view of Hao, teaches the method of claim 10, wherein modulating the light signal at the section of the sweep signal comprises: 
modulating, for a period of time, the light signal at the section of the sweep signal (Barber, col 19: lines 46-62),
wherein the section is after a transition from a downsweep signal to an upsweep signal (Hao, Para [41] and [64]).
It would have been obvious to combine Barber’s Lidar system with Hao in order to use less components that will allow the system to save power/energy.
Regarding claim 14, Barber, as modified in view of Hao, teaches the method of claim 10, wherein modulating the light signal at the section of the sweep signal comprises: 
modulating, for a period of time, the light signal at the section of the sweep signal (Barber, col 19: lines 46-62),
 wherein the section is after a transition between upsweep and downsweep has settled (Hao, Para [41] and [64]).
It would have been obvious to combine Barber’s Lidar system with Hao in order to use less components that will allow the system to save power/energy
Regarding claim 15, Barber, as modified in view of Hao, teaches the method of claim 10, wherein modulating the light signal with the low-power mode comprises: turning off FM modulation of the light signal for a period of time (Barber, col 19: lines 46-62).
Regarding claim 16, Barber teaches a light detection and ranging (LIDAR) system, comprising: 
a light source to generate a light signal (Fig. 5, laser 502. See also, Fig. 7, laser 702); an optical circuit including: an optical source to transmit the light signal (Fig. 5, Modulator 505 and EDFA 506. See also, fig. 7); 
a passive modulator to modulate the light signal with a low-power mode at a section of a sweep signal to generate a pulsed light signal transmitted towards a target (Fig. 5, modulator 505, col 19: lines 11-28, lines 46-62. See also, fig. 7); and 
a photodetector (Fig. 5, detector 312, col 14: lines 44-55) to receive a return beam from the target based on the pulsed light signal.
a processing device (Fig. 5, control system 120, col 18: lines 55-59 and col 17: line 63 to col 18: line 3. See also, col 6: lines 19-26) coupled to the photodetector;
and optics to transmit the pulsed light signal from the optical circuit and direct the return beam to the photodetector (Fig. 5, optics 310, col 18: lines 48-49).
Barber fails to explicitly teach the return beam including an amplitude modulated (AM) signal portion and a frequency modulated (FM) signal portion. However, Hao shows a receiver (Fig. 4, receiver 404, para [60]-[62]. See also, para [43]-[45]) that receives a composite signal which including an amplitude modulated (AM) signal portion and a frequency modulated (FM) signal portion.
Barber also fails to explicitly teach but Hao teaches a processor (Fig. 4, processor 214) configured to: 
determine a target range value for the target based on the AM signal portion (Para [43]-[45]. See also, para [70]); and 
determine a target velocity value for the target based on the FM signal portion (para [62]-[63]. See also, para [50]). 
It would have been obvious to combine Barber’s Lidar system with Hao in order to more accurately determine the relative position between the vehicle and the object.
Regarding claim 17, Barber, as modified in view of Hao, teaches the LIDAR system of claim 16, wherein the FM signal portion comprises a first FM signal portion (Barber, Fig. 5, col 19: lines 11-23), and further comprising: 
the passive modulator to modulate a portion of the light signal to produce a second FM signal portion transmitted towards a local oscillator (Barber, Col 19: lines 23-25); and 
the photodetector to combine the second FM signal portion with the first FM signal portion to determine the target velocity value (Hao, Fig. 4, para [62] The receiver 404 mixes the composite return signal 418 with the FM laser signal 422 to downconvert and demodulate the frequency of the composite return signal 418. The receiver 404 generates a beat signal 424, which is a time-domain digital signal.).
It would have been obvious to combine Barber’s Lidar system with Hao in order to more accurately determine the relative position between the vehicle and the object and also improve the signal to noise ratio (SNR).
Regarding claim 18, Barber, as modified in view of Hao, teaches the LIDAR system of claim 16, wherein the passive modulator is further to: 
modulate, for a period of time, the light signal at the section of the sweep signal (Barber, col 19: lines 46-62),
wherein the section is after a transition between an upsweep signal and a downsweep signal (Hao, Para [41] and [64]).
It would have been obvious to combine Barber’s Lidar system with Hao in order to use less components that will allow the system to save power/energy 
Regarding claim 19, Barber, as modified in view of Hao, teaches the LIDAR system of claim 16, wherein the passive modulator is further to: 
modulate, for a period of time, the light signal at the section of the sweep signal (Barber, col 19: lines 46-62).
wherein the section is after a transition between upsweep and downsweep has settled (Hao, Para [41] and [64]).
It would have been obvious to combine Barber’s Lidar system with Hao in order to use less components that will allow the system to save power/energy.
Regarding claim 20, Barber, as modified in view of Hao, teaches the LIDAR system of claim 16, wherein the low-power mode comprises the passive modulator to stop FM modulation of the light signal for a period of time (Barber, col 19: lines 46-62).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 11029395 B1) in view of Hao et al. (US 20220011417 A1) and Liu et al. (CN 112051582 A).
Regarding claim 9, Barber, as modified in view of Hao, fails to explicitly teach The FMCW LIDAR system of claim 1, wherein the passive modulator comprises a ring resonator. However, Liu teaches wherein the passive modulator comprises a ring resonator (Specifically, the modulation unit comprises but is not limited to Mach-Zehnder interferometer (MZI), annular resonator interferometer (Ring Resonator), variable optical attenuator and so on).
It would have been obvious to modify Crouch’s Lidar system, in view of Liu to have a modulator includes a ring resonator because it will reduce/ avoid interference effect and problems with back reflections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Shin et al. (US 11513226 B2), teaches LiDAR Apparatus Using Interrupted Continuous Wave Light
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645